The offense is sodomy; the punishment, confinement in the penitentiary for five years. *Page 397 
This court is precluded from considering either the statement of facts or bills of exception in view of the fact that they were filed more than ninety days after notice of appeal was given. The motion for new trial was overruled June 11, 1934, and notice of appeal given on the same date. The statement of facts and bills of exception were filed in the trial court September 10, 1934, which was ninety one days after notice of appeal was given. See article 760, C.C.P., and Stroud v. State, 60 S.W.2d 439.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.